Exhibit 10.95 AMENDMENT NO. 1 This AMENDMENT NO. 1, dated as of October 5, 2007 (the “Amendment”), is entered into by and among Durant Biofuels, LLC, an Oklahoma limited liability company (the “Borrower”), the other persons designated as “Loan Parties” on the signature pages hereto (the “Loan Parties”), and Fourth Third LLC, a Delaware corporation, as agent for the Lenders (the “Agent”) and as a Lender. WHEREAS, Borrower, the other Loan Parties, Lenders (as defined therein) and Agent are party to a certain Credit Agreement, dated as of March 23, 2007 (as heretofore amended, restated, supplemented or otherwise modified, the “Credit Agreement”); all capitalized terms defined in the Credit Agreement and not otherwise defined herein shall have the meanings assigned thereto in the Credit Agreement); and WHEREAS, Borrower has requested that Lenders agree (i) to extend an additional term loan in the amount of $950,000 to Borrower, (ii) to consolidate such additional term loan with the Initial Loan (as hereinafter defined) into a single term loan in the aggregate principal amount of $9,950,000 and (iii) to amend the Credit Agreement in certain respects as set forth below. WHEREAS, Lenders are willing to agree to such requests and enter into this Amendment upon the terms and conditions provided herein. NOW, THEREFORE, in consideration of the premises and the agreements, provisions and covenants herein contained, Borrower, the other Loan Parties, Lenders and Agent agree as follows: SECTION 1. ADDITIONAL DEFINED TERMS The capitalized terms set forth in Section 2(a) below shall have the meanings when used herein as set forth therein. SECTION 2. AMENDMENTS Subject to the satisfaction of the conditions to effectiveness referred to in Section 3 below, Borrower, the other Loan Parties, Lenders and Agent agree that the Credit Agreement is hereby amended as follows: (a)Section 1.1 of the Credit Agreement is amended by adding each of the following definitions in its proper alphabetical place: “‘Amendment No. 1’ means Amendment No. 1, dated as of October 5, 2007, to this Agreement.” “‘Amendment No. 1 Effective Date’ means the “Effective Date” as such term is defined in Amendment No. 1.” “Amendment No. 1 Fee” means the $200,000 fee payable in cash by Borrower to Agent on the Amendment No. 1 Effective Date." 1 “‘Earth LNG Interest Reserve’ means the interest reserve established pursuant to Section 2.4.2 of the Earth LNG Credit Agreement.” “‘Initial Loan’ has the meaning provided in Section 2.1(a).” “‘Intercompany Note’ has the meaning provided in Section 7.1(n).” “‘Interest Reserve Borrower Debt’ means Debt of Borrower to Earth LNG evidenced by an Intercompany Note incurred by Borrower as a result of application of amounts in the Earth LNG Interest Reserve to interest accrued hereunder.” “‘Interest Reserve Earth LNG Debt’ means Debt of Earth LNG evidenced by an intercompany note by Earth LNG to Borrower incurred by Earth LNG as a result of application of amounts in the Interest Reserve Account to interest accrued under the Earth LNG Credit Agreement.” “‘Term Loan B’ has the meaning provided in Section 2.1(b).” “‘Term Loan B Commitment’ means a commitment to make a loan pursuant to Section 2.1(b) on the Amendment No. 1 Effective Date in the aggregate principal amount of $700,000.The Term Loan B Commitment shall terminate upon the making of the Term Loan B.” (b)The definition of “Commitment” set forth in Section 1.1 of the Credit Agreement is amended and restated in its entirety as follows: “‘Commitment’ means, as to any Lender, such Lender’s Pro Rata Share of the Loan Commitment and the Term Loan B Commitment.” (c)The definition of “Loan” set forth in Section 1.1 of the Credit Agreement is amended and restated in its entirety as follows: “‘Loan’ has the meaning provided in Section 2.1(b).” (d)The definition of “Loan Commitment” set forth in Section 1.1 of the Credit Agreement is amended by replacing the phrase “upon the making of the Loan” appearing therein with the phrase “upon the making of the Initial Loan". (e)Section 2.1of the Credit Agreement is hereby amended and restated in its entirety as follows: “2.1Commitments. (a) A term loan was made in Pro Rata Shares by the Lenders on March 23, 2007 in the original principal amount of $9,000,000 (the “Initial Loan”).As of the Closing Date, the outstanding principal balance of the Initial Loan is $9,000,000. (b) On the terms and subject to the conditions of this Agreement, each Lender, severally and for itself alone, agrees to lend to Borrower on the Amendment No. 1 Effective Date such Lender’s applicable Pro Rata Share of the Term Loan B Commitment (the “Term Loan B”).Upon such advance of the Term Loan B, the original principal amount of the Term Loan B and the outstanding principal balance of the
